Title: Enclosure I: Richard Butler’s Indian Vocabulary, 30 November 1787
From: Butler, Richard
To: Washington, George



[c.30 November 1787]

The following Seven pages to the word Ten markd thus #, are the words which were sent me to be translated, The Shawano I have done myself which are Spelled as nearly as possible to the real Sound of the Indian word. The Lenoppea, or Delaware, was done by a Young man Called John Killbuck, an Indian of that nation who has been Educated at Princetown College at the Expence of the U.S. & patronage of Congress, and is Spelled according to his own Idea of the Idiom—The residue of the 7th page I have filled up in Shawano to Shew their maner of counting from one, to ten thousand—Note—A in the Shawano tongue is to be Sounded broad as in All, Wall &c. Except where it follows E in the middle or at the end of a word, it is then Sounded soft as in the English. Marks, Thus (—) under a Syllable denotes that the letters are to be expressed, or Sounded, as conjunctly as possible. Thus, (,) below & between the letters, denote the division of the Syllables. The Emphasis must be placed agreeable to the combination of Sound attached to, or attendant on, the Same letters in the English, being obliged to Spell to the sound of the Indian word Ie at the beginning of a word, & ie at the end, is to be sounded like double ee—and Ia when composing a Syllable at the begining of a word is Sounded like double ee, and a broad yained, or like ya. And eh after u, e or 0, in the same syllable to be Sounded gutterally as gh in aught. And chi, cha, che are to be sounded as ch in change, che in cherry or ch in child, &c. which are the chief directions which appears to me necessary for Reading this vocabulary

R. Butler





               Indian Vocabulary

               
                  English
                  Shawano
                  Lenoppea, or Delaware
               
               
                  God
                  Wos,sa-Mon,nit,ta
                  Keeshalamscocup
               
               
                  Father
                  Noo,tha
                  Nuha
               
               
                  Mother
                  Nie,kea
                  Awnah
               
               
                  Child
                  Nie,chan
                  Memendid
               
               
                  Me
                  Nie, or Nie,la
                  Nee
               
               
                  Yes
                  Scea,la or Ah! Ah!
                  Cohan
               
               
                  No
                  Mot,ta
                  Matta
               
               
                  Cold
                  Wea,pie
                  Taha
               
               
                  Name
                  Os,se,tho, or
                  Lowasowocan
               
               
                  
                  Os,se,tho,tchie
                  
               
               
                  Circle
                  Wa,wa,we,a,kie
                  Toquahaso
               
               
                  Is
                  Ie,nie, or Ee,nie
                  Nancy
               
               
                  Mind
                  Ish,itte,he
                  Letohaocon
               
               
                  Animal
                  Mie,ken,whe
                  Anasus
               
               
                  Stake
                  Ap,pas,sie
                  Hetook, or
               
               
                  
                  
                  Nebatoke
               
               
                  Word
                  Pec,ki,cot,to,
                  Lewaogan
               
               
                  River
                  Mis,sie Thee,pee
                  Seapo
               
               
                  Work
                  Hosto,
                  Mekomosoogan
               
               
                  Death
                  Nep,poa
                  Ankaluogan
               
               
                  Water
                  Nip,pee
                  Nappie
               
               
                  Sea
                  Chie,kam,mi,kie
                  Hequepie
               
               
                  Hill
                  Wat,chi,wie
                  
               
               
                  Mountain
                  Missie Wat,chi,wie
                  Keytatennunk
               
               
                  Pain
                  Och,quot,ka
                  Wanamatamen
               
               
                  Laziness
                  Mel,la,wat,ti,thie
                  Nulatawoogan
               
               
                  Summer
                  Mel,loock,com,mie
                  Neppan
               
               
                  Salt
                  Nip,pee-Pim,mie
                  Seakaha
               
               
                  Year
                  Cuch,cut,too
                  Couten
               
               
                  Ox
                  Me,tho,tho Ki,chilsi,we
                  Oxzon
               
               
                  Light
                  Wap,po,ne
                  Ohaack
               
               
                  Heart
                  Ot,to,hie
                  Weyta
               
               
                  Strength
                  Wis,sa,cut,tawie
                  Gitinasogen
               
               
                  Health
                  We,wos,sa,kie
                  Weylamulsoogan
               
               
                  Well
                  Kie,kea
                  Welamulsoe
               
               
                  Ill
                  Och,quil,loo,kie
                  Mattamulsoe
               
               
                  Handsome
                  Wil,li,thie
                  Waylosoe
               
               
                  Hand
                  Let,chie
                  Naark
               
               
                  Foot
                  Kus,sie
                  Waseed
               
               
                  Eyes
                  Kis,kees,si,qua
                  Wisking
               
               
                  Ear
                  Och,to,wa,ka
                  Weytaoak
               
               
                  Nose
                  Chas, or Chas,sie
                  Wekeyon
               
               
                  Mouth
                  Ton,nie
                  Wayt
               
               
                  Head
                  Wee,sie
                  Wile
               
               
                  Forehead
                  Kis,keesqua
                  Lawokalaa
               
               
                  Teeth
                  Peet,tal,lie
                  Weepitald
               
            

